Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that this action being one by a judgment creditor of the corporation to recover from a director of the corporation under the provisions of section 15 of the Stock Corporation Law,  is not an action entitled to a preference under the general provisions of section 138 of the Civil Practice Act, and is not entitled to a preference under subdivision 1 of rule 8 of the Rules of the Supreme Court in the Eighth Judicial District,  for the reason that it is not an action “ upon a debt or liquidated claim upon a bond or other obligation for the payment of a specific [specified] sum of money.” All concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.